Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation in claims 19-21, line 1 of “are used to” render the claim indefinite. It is unclear how the fibers are “used” to carry out the recited function (cooling-claim 19, heating-claim 20, transmit signals-claim 21). Clarification and/or correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7, 18-23 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Thieme (US 2002/0173428).
Regarding claims 1 and 22, Thieme teaches a composition and method for making the same comprising providing continuous fibers embedded in a HTS (para. 0073).
Regarding claim 3, Thieme teaches that fiber comprises boron carbide (para. 0073).
Regarding claims 4-5, 7, Thieme teaches that the superconductor is MgB2 (abstract).
Regarding claim 18, it appears that the limitation is a process limitation that does not recite a parameter for evaluating the effect of the process limitation (i.e. no requirement for the physical effect of pre-stressing) or the extent of pre-stressing. Therefore, it appears that the fiber of Thieme meets this limitation.
Regarding claims 19-21, Thieme teaches that the fibers include boron carbide, inter alia (para. 0073). This material (B4C) is substantially similar to the fiber claimed. See applicant’s claim 3. Therefore, it appears that the material of the prior art is able to be used to cool the HTS, heat the HTS, and/or transmit electrical signals into the HTS absent a showing to the contrary.
Regarding claim 23, Thieme teaches disposing one or more fibers (providing the fibers in situ, para. 0073), adding HTS component powders where the fibers are at least partially embedded in the HTS powders, heating the HTS powders and fibers, and cooling the HTS powders and the fibers to generate a HTS (cooling is inherently present as a HTS is generated; para. 0083-0092).

Claim(s) 1-7, 18-22 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Nakahara (US 2001/0017220).
Regarding claims 1 and 22; Nakahara teaches a composition and method for making the same comprising providing continuous fibers embedded in a HTS (para. 0100).
Regarding claims 2-3, Nakahara teaches that fiber comprises SiC (para. 0100).
Regarding claims 4-7, Nakahara teaches that the superconductor is YBCO (para. 0095).
Regarding claim 18, it appears that the limitation is a process limitation that does not recite a parameter for evaluating the effect of the process limitation (i.e. no requirement for the physical effect of pre-stressing) or the extent of pre-stressing. Therefore, it appears that the fiber of Nakahara meets this limitation.
Regarding claims 19-21, Nakahara teaches that the fibers include SiC (para. 0100). This material (SiC) is substantially similar to the fiber claimed. See applicant’s claim 2-3. Therefore, it appears that the material of the prior art is able to be used to cool the HTS, heat the HTS, and/or transmit electrical signals into the HTS absent a showing to the contrary.

Claim(s) 1-12, 18-23 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Alderson (US 2011/0064909).
Alderson teaches a composition comprising one or more continuous fibers (para. 0056) embedded in a HTS (bismuth cuprate superconductor (BiSrCaCuO, para. 0050).
Regarding claims 2-3, Alderson teaches that the fiber is SiC (para. 0051).
Regarding claims 4-7, Alderson teaches that the superconductor is BiSrCaCuO (para. 0050).
Regarding claims 8-12, Alderson teaches that the reinforcing fibers comprise bundles of unidirectional fibers (parallel), woven (coupled), knitted (coupled), or non-woven mesh (para. 0019). 
Regarding claim 18, it appears that the limitation is a process limitation that does not recite a parameter for evaluating the effect of the process limitation (i.e. no requirement for the physical effect of pre-stressing) or the extent of pre-stressing. Therefore, it appears that the fiber of Alderson meets this limitation.
Regarding claims 19-21, Alderson teaches that the fibers include SiC (para. 0051). This material (SiC) is substantially similar to the fiber claimed. See applicant’s claim 2-3. Therefore, it appears that the material of the prior art is able to be used to cool the HTS, heat the HTS, and/or transmit electrical signals into the HTS absent a showing to the contrary.
Regarding claim 23, Alderson teaches disposing one or more fibers (para. 0050), adding HTS component powders (para. 0050) where the fibers are at least partially embedded in the HTS powders, heating the HTS powders and fibers, and cooling the HTS powders and the fibers to generate a HTS (a HTS would necessarily be generated; para. 0050, 0090).



Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 14-17 is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over either one of Thieme, Nakamura, or Alderson.
Regarding claims 14 and 15, Thieme, Nakamura, and Alderson teaches a superconductor substantially similar to that claimed. It appears that the process limitations of the product being by produced by either a subtractive cutting or cutting and dividing process do not provide a structural difference over the structure of the prior art. Therefore, the product taught by Thieme, Nakamura, and Alderson teaches a substantially similar product as produced by the process of claims 14-15.
Regarding claims 16 and 17, Thieme, Nakamura, and Alderson teaches a superconductor substantially similar to that claimed. It appears that the process limitations of the product being by produced by either a continuous or batch process do not provide a structural difference over the structure of the prior art. Therefore, the product taught by Thieme, Nakamura, and Alderson teaches a substantially similar product as produced by the process of claims 16-17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alderson.
Alderson teaches a product as described above in claim 1, but fails to teach that the continuous fibers are arranged in parallel curves. Alderson, however, teaches that the composite material has applications in components for aircraft, road vehicles, off road vehicles (para. 0109). These applications require parts with curved surfaces such that parallel fibers within the composite would be required to be curved. Therefore, it appears that Alderson suggests that the fibers are arranged in parallel curves. Additionally, changes in shape are obvious absent a showing of unexpected results. See MPEP 2144.04 (IV) (B).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 14-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17100620 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 14-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17100621 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 14-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17100609 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 14-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17100616 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 14-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17100613 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735